PER CURIAM.
Petitioner is confined in the Maryland House of Correction on a commitment from a Justice of the Peace of Montgomery County for the offense of assault and malicious destruction of property. Judge Nilles declined to issue the writ and that action the petitioner asks us to review.
He alleges that no counsel was appointed to defend him. There is no requirement for the appointment of counsel before magistrates in cases such as this, and it does not appear that he requested such appointment. State ex rel. Jordan v. Warden, 191 Md. 753, 59 A. 2d 778. He also states that he was not allowed to present testimony. It does not appear what testimony he desired to present, whether he asked that witnesses be summoned, or what attempts made to get them by him were denied him. Holliday v. Warden, 191 Md. 763, 59 A. 2d 777. We are unable to give him relief on any of these matters under these circumstances.
The petition will be denied.

Application denied, without costs.